DETAILED ACTION

Claim Objections
Claims 1 and 7 objected to because of the following informalities:  
Claim 1 appears to contain a typographical error, reciting “the coolant output from the lower water jacket of the cylinder head” versus -a coolant output from the lower water jacket of the cylinder head-, when said limitation is first introduced. For the purposes of examination, claim 1 is interpreted as reciting -a coolant output from the lower water jacket of the cylinder head-.
Claim 7 appears to contain a typographical error. Claim 7 is presented as depending from claim 1. However, based on the language of the claim (specifically, the limitation “a third cylinder head coolant outlet”), it appears that claim 7 was intended to depend from claim 6, as claim 6 contains details of “the second cylinder head coolant outlet”, a feature not found in claim 1. For the purposes of examination, claim 7 is interpreted as depending from claim 6.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchins et al. (US Pub No 2015/0176472).
In regard to claim 1, Hutchins discloses a cooling system of engine (see Abstract and Fig 2), comprising:
a coolant pump (222, Fig 2);
a cylinder block (with 220B) and a cylinder head (with 220HL and 220HU), which comprise inside coolant passages (Paragraph 0124: “A fluid flow path 152 extends within the cylinder block 220B, the upper cylinder head 220HU and the lower cylinder head 220HL.”) for receiving coolant from the coolant pump (see the flow arrows of Fig 2), through a coolant outlet of the cylinder head (from 220HU to 220HL to valve 340) to conduct heat exchange (for example, once reaching radiator 226), and sending parts of the coolant back to the coolant pump (after passing through 112b or 227/231);
a transmission oil cooler (227/231), for receiving parts of the coolant from the cylinder head (from 220HL to 340 to 240R to 226 to 227 to 231), and allowing the parts of the coolant to flow back to the coolant pump (222) after heat exchange (see the flow arrows in Fig 2);
wherein the cylinder head is divided into upper (220HU) and lower (220HL) layers, comprising an upper water jacket of the cylinder head and a lower water jacket of the cylinder head (see Fig 2 and Paragraph 0124), a temperature of the coolant output from the upper water jacket of the cylinder head (the port from 220HU to 220HL visible in Fig 2) is higher than a temperature of a coolant output from the lower water jacket of the cylinder head (considered to be the more “upstream” port from 220HL to 220HU).
As coolant from the lower head jacket will continue to absorb heat in the upper head jacket before returning to the lower head jacket.

Claim Rejections – 35 USC§ 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchins et al. (US Pub No 2015/0176472), alone.
In regard to claim 10, 
Hutchins discloses the system of claim 1.
Hutchins does not positively disclose wherein the cylinder head of the cylinder of the engine is non-integrated, and an exhaust manifold of the engine is not integrated into the cylinder head. 
In other words, Hutchins only shows the engine in semi-schematic form and does not discuss one way or the other whether or not the block, head, and exhaust manifold are integrally formed or are, as is far more common, three distinct elements that are fastened together.
However, even if it could be shown that the head and exhaust manifold are integrally formed together and with the rest of the engine, Examiner notes that it is held that it making integral items separable is an obvious modification (MPEP 2144.04 V C) and as such, would have been obvious to one of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but appears it would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similarly, claims 3-9, which depend from claim 2, are similarly objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747